Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered July 13, 2011, convicting him of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty should be vacated because the facts to which he allocated did not constitute the crime of burglary in the third degree is unpreserved for appellate review (see People v Pryor, 11 AD3d 565, 566 [2004]). In any event, the facts to which the defendant allocuted did constitute the crime of burglary in the third degree (see Penal Law §§ 140.00 [2]; 140.20). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.